      Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 1 of 18




 1 Jaburg & Wilk, P.C.
   3200 N. Central Avenue, 20th Floor
 2 Phoenix, AZ 85012
   602.248.1000
 3
   Maria Crimi Speth (012574)
 4 mcs@jaburgwilk.com
   Laura Rogal (025159)
 5 lar@jaburgwilk.com
   Michael B. Dvoren (027386)
 6 mbd@jaburgwilk.com
   Aaron K. Haar (030814)
 7 akh@jaburgwilk.com
 8
     Attorneys for Plaintiffs/Counterdefendant
 9
10
                             IN THE UNITED STATES DISTRICT COURT
11
                                    FOR THE DISTRICT OF ARIZONA
12
      IOW, LLC, an Arizona limited liability
13    company; WHEN Enterprises Corp. a          Case No. 2:18-cv-01649-DGC
      Delaware corporation,
14
                        Plaintiffs,              Response To Defendants’ Motion For
15                                               Summary Judgment On Plaintiffs’
      v.                                         Claims
16
      Michael Breus and Lauren Breus,
17    husband and wife; Hachette Book            (Assigned to the Hon. David G. Campbell)
      Group, Inc., a New York corporation;
18    Little, Brown and Company, a New
      York corporation,
19
                        Defendants.
20
21    Michael Breus and Lauren Breus,
      husband and wife,
22
                        Counterclaimants,
23
      v.
24
      WHEN Enterprises Corp., a Delaware
25    corporation,
26                      Counterdefendant.
     19596-19596-00001\LAR\MCS\3482152.2
      Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 2 of 18




 1            Michael Breus and Lauren Breus’s summary judgment should be denied because
 2 the case is rife with factual disputes. “Courts may not resolve genuine disputes of fact in
 3 favor of the party seeking summary judgment.” Zetwick v. County of Yolo, 850 F.3d
 4 436, 441 (9th Cir. 2017) (quoting Tolan v. Cotton, 572 U.S. 650, 656, 134 S.Ct. 1861,
 5 1866, 188 L.Ed.2d 895 (2014) (per curiam)).
 6            Under the cloak of a NDA, Dr. Breus was privy to a veritable encyclopedia of
 7 how to formulate self-help training and education programing, and to the myriad of
 8 catchy phrases, brands, logos and coined terms all focused on the word and concept of
 9 WHEN. Most pointedly, Randy Miller disclosed in confidence the term “Power of
10 When” which then ended up on the cover of Breus’s book.
11            Breus has taken the position that despite receiving this vast compendium on the
12 WHEN business model, he in “no way” utilized that information when he just so
13 happened to author a book using the exact same name as one of Plaintiffs’ anticipated
14 trademarks. Is it believable that Breus just completely ignored the ideas given to him by
15 Plaintiffs about the WHEN business model, including the phrase “Power of When,” and
16 just somehow ended up writing a book using the same name during that same time
17 period? Or is it more believable that Breus played upon the goodwill of Plaintiffs and
18 absconded with trade secrets for his own personal financial wellbeing? It is “clear that
19 the court must not make any credibility determinations” when considering a summary
20 judgment motion. Schlup v. Delo, 513 U.S. 298, 332, 115 S.Ct. 851, 130 L.Ed.2d 808
21 (1995) (“[A] district court generally cannot grant summary judgment based on its
22 assessment of the credibility of the evidence presented.”) (quoting Agosto v. INS, 436
23 U.S. 748, 756, 98 S.Ct. 2081, 56 L.Ed.2d 677 (1978)).
24 I.         The Majority Of Facts Are Subject To Legitimate Dispute
25            As the nonmoving party, Plaintiffs will readily demonstrate a dispute “over facts
26 that might affect the outcome of the suit under the governing law.” Anderson v. Liberty
                                               1
     19596-19596-00001\LAR\MCS\3482152.2
      Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 3 of 18




 1 Lobby Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). These disputes
 2 are genuine, because “the evidence is such that a reasonable jury could return a verdict
 3 for the nonmoving party.” Id., 477 U.S. at 248, 106 S.Ct. at 2510.
 4            Randy Miller, the sole member of IOW and the majority shareholder of When
 5 Enterprises Corp. (“WEC”) and Dr. Breus formed a business and personal relationship
 6 in October 2013, (PSOF, ¶ 18), after Miller conceived of and commissioned a
 7 trademark availability search of the phrase “Power of When” and after the formation of
 8 IOW by Miller in July 2013 to provide consulting services to the public related to
 9 health, personal wellbeing and career advancement. (PSOF, ¶ 18).
10            In December 2013, Miller introduced Breus to the WHEN® program and invited
11 him to participate in the development and marketing of the concept. (PSOF, ¶ 19).
12 Based on agreed-upon expectations of their responsibilities, the parties executed a
13 Confidentiality Agreement (the “NDA”) in about January 10, 2014. (PSOF, ¶21). For
14 more than two years, Breus and Miller collaborated on the WHEN business model.
15 (PSOF, ¶ 26). During the course of their relationship, Miller also provided coaching and
16 assistance to Breus. (PSOF, ¶ 27). The two engaged in various lunch and dinner
17 meetings, family dinners ongoing text communication and extensive email traffic.
18 (PSOF, ¶ 28). As part of their business relationship, and pursuant to the NDA, Breus
19 received extensive confidential information concerning the WHEN® programs, service
20 levels, coined words and phrases, anticipated branding, and business model that was
21 being built for the personal growth and wellness sector. (PSOF, ¶ 29, 31, 53, 54). This
22 information included financial statements and forecasts, private investor review,
23 corporate partnering information, information concerning the delivery of services,
24 methodologies and processes employed by the business’s trained advisors, and
25 confidential information related to the WHEN® business model including the unique
26 combination of holistic health, wellbeing and career-related services offered under the
                                              2
     19596-19596-00001\LAR\MCS\3482152.2
      Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 4 of 18




 1 program that was not yet launched or public. (PSOF, ¶ 30). Miller also shared with
 2 Breus the various confidential branding phrases that Plaintiffs intended to use which
 3 incorporated the word “when,” including the phrase POWER OF WHEN. (PSOF, ¶ 19).
 4            Throughout all meetings and communications with Plaintiffs, Breus expressed
 5 significant interest in the business of WHEN®. (PSOF, ¶ 31). Miller was building a
 6 team that Breus wanted to be part of. (PSOF, ¶ 32). The two also discussed Breus
 7 contributing to Miller’s book, “WHEN Volume I,” a compilation from a series of
 8 authors focused on career and spiritual wellbeing, but after committing to contribute a
 9 chapter, Breus backed out and surreptitiously decided to write his own “When” book.
10 (PSOF, ¶ 33). Breus did, however, contribute an endorsement quote that was printed on
11 the back cover. (PSOF, ¶ 34).
12            The relationship between Breus and IOW quickly soured on January 12, 2016,
13 when Breus told Miller that he was intending to publish a book entitled “The Power Of
14 When.” (PSOF, ¶ 35). Given the similarity in names between Plaintiffs’ various
15 WHEN® program phrases, including “Power of When,” which was being used as a
16 service moniker, Miller was justifiably upset about Breus’ unilateral decision to publish
17 something with a title ripped from IOW’s confidential business plans. (PSOF, ¶ 36).
18            A few months later, in September 2016, Breus released his book The Power of
19 When. (PSOF, ¶ 37). Breus later used the trademark THE POWER OF WHEN to
20 promote online courses and sleep-related product, including a website using the URL
21 www.thepowerofwhen.com, with an online quiz that is used to capture email addresses
22 and promote other products. (DSOF, ¶¶24-27; PSOF ¶63). The synopsis of Breus’s
23 book The Power of When begins, “Most advice centers on what to do, or how to do it,
24 and ignores the when of success.” (PSOF, ¶ 38). The first page of the Book suggests it
25 can help the reader get “closer to happiness and success,” and lists several topics related
26 to health, career, and wellbeing. (PSOF, ¶ 39). Breus’s The Power of When states:
                                               3
     19596-19596-00001\LAR\MCS\3482152.2
      Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 5 of 18




 1
                       “What” and “how” are excellent and necessary questions.
 2                     But there is another crucial question that must be
                       addressed in order to make fast, dramatic, lasting
 3                     improvements in the quality of your life across the
                       board.
 4
                       That question is “when.”
 5
                       “When” is the ultimate life hack. (PSOF, ¶ 40).
 6
     Dr. Mehmet Oz provided the forward The Power of When, ghostwritten by Breus, which
 7
     states:
 8
                       Knowing and understanding ‘when’ you function best, and
 9                     ‘when’ others function best, allows you to put your best
                       ideas forward, be most creative, and be open to instruction.
10                     This book will allow you to learn ‘when’ you can truly be
                       your best on many levels.
11
     (PSOF, ¶ 41).
12
     II.       Summary Judgment is Not Warranted on Any of the Claims
13
               A. IOW Has Standing As Plaintiff
14
               Defendants assert IOW lacks standing because IOW assigned the NDA to WEC
15
     before Defendants named and published the book. This argument fails because the
16
     rights and obligations under the NDA extend to affiliates of the parties under common
17
     control. The NDA provides for the confidentiality of information disclosed from the
18
     “Owner” to the “Recipient.” The NDA defines “Owner” and “Recipient” as also
19
     including “individually and collectively, the directors, officers, employees, agents and
20
     affiliates of the parties hereto.” (PSOF ¶22). The NDA then defines “affiliate” as “any
21
     person or entity controlling, controlled by or under common control with a party.”
22
     (PSOF ¶ 23). As IOW and WEC were under common control at all relevant times, WEC
23
     was covered under the express terms of the NDA and IOW continued to be covered
24
     under the terms of the NDA after the inception of WEC and after contributing its assets
25
     to WEC.
26
                                                    4
     19596-19596-00001\LAR\MCS\3482152.2
      Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 6 of 18




 1            Defendants also argue IOW lacks standing as to the intellectual property claims
 2 because “WEC owns all of the alleged intellectual property of the business.” But IOW
 3 owned the proprietary information and trade secrets and was using the trademarks in its
 4 business when Defendants first began their unlawful conduct. IOW may seek to recover
 5 its damages for that portion of the unlawful conduct that injured IOW.
 6            B. Defendants Are Not Entitled To Summary Judgment On The Claim For
 7               Breach Of The Non-Disclosure Agreement (Count One)

 8            The first cause of action in the Second Amended Complaint (“SAC”) alleges Dr.

 9 Breus’s breach of the NDA. Plaintiffs have the burden of proving the existence of a
10 contract, breach of the contract, and resulting damages. Chartone, Inc. v. Bernini, 207
11 Ariz. 162, 170, 83 P.3d 1103, 1111 (App. 2004).
12            Pursuant to the plain language of the NDA, Dr. Breus was obligated to not

13 disclose any confidential information he received about Plaintiffs or their business
14 practices or future plans. (PSOF, ¶24). He elected to not just disclose, but utilize the
15 confidential materials received from Plaintiffs, which included the confidential
16 proposed trademarks and branding of WHEN selected by Mr. Miller. (DSOF, ¶¶ 8-9;
17 24-25; PSOF ¶¶ 37-41).
18            Among the most critical confidential materials taken by Breus in contravention

19 of the NDA was the then-proposed trademark POWER OF WHEN. On April 15, 2013,
20 at the request of Miller, long before Miller ever met Dr. Breus, Attorney Lance Venable
21 performed a trademark search on POWER OF WHEN. (PSOF, ¶¶ 43). Miller did not
22 file a trademark application at that time for POWER OF WHEN and Miller and Venable
23 considered that phrase to be highly confidential until it was made public in a trademark
24 application on August 28, 2016. (PSOF, ¶¶ 44-45).
25            In addition, The Power of When and related marketing materials and programs—

26 beyond simply mimicking the WHEN® program’s names and monikers—trades off of
                                       5
     19596-19596-00001\LAR\MCS\3482152.2
         Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 7 of 18




 1 the unique ideas associated with the WHEN® program and business model that were
 2 shared with Breus. Through his Book and marketing website, Breus is plainly utilizing
 3 the same timing-related ideas and models that form the foundation of IOW’s business
 4 model and findyourwhen® and WHEN® programs—ideas and branded models,
 5 including POWER OF WHEN that were shared with him under guise of the NDA, that
 6 were not public at the time they were shared with him, and which did not originate with
 7 Breus. (PSOF, ¶¶ 30-31; 37-41).
 8            Defendants attempt to explain away Breus’s use of the mark POWER OF WHEN
 9 by excusing his role in the title of the Book. Their explanations create a serious question
10 of credibility, which cannot be resolved on summary judgment. Defendants have asked
11 the Court to believe that his publisher Tracy Behar independently, and on her own,
12 came up with the title The Power of When for the Book. (DSOF, ¶¶ 21; 36-37). This
13 story is rife with holes, given the prior conversations between Breus and his literary
                     1
14 agent, Alex Glass, about the title before Ms. Behar “suggested” the title of the Book.
15 (PSOF, ¶¶ 59). Also, Breus had a close working relationship with his ghost writer, Val
16 Frankel and it is undisputed that prior to Ms. Behar’s supposed invention of the title,
17 Ms. Frankel suggested using The Science of When. (PSOF, ¶ 59).
18            In seeking to establish the existence of a factual dispute, the non-moving party
19 need not establish a material issue of fact conclusively in his favor; it is sufficient that
20 “the claimed factual dispute be shown to require a jury or judge to resolve the parties’
21 differing versions of the truth at trial.” Giles v. Gen. Motors Acceptance Corp., 494 F.3d
22 865, 872 (9th Cir. 2007) (citation omitted). The near identity of the title to a WEC
23
     1
     In a June 25, 2015 email, Alex Glass told Tracy Behar that Breus had texted him “with
24 some thoughts” regarding the book’s title. (DSOF at p. 40 (Behar Depo attachment
25 HBG0000720)). However, Breus has deleted those texts, thus depriving Plaintiffs from
   learning what Breus may have said regarding the suggested titles generally and POWER
26 OF WHEN specifically.
                                               6
     19596-19596-00001\LAR\MCS\3482152.2
      Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 8 of 18




 1 proposed trademark along with the missing text messages that described Breus
 2 participating in coming up with a title, creates an issue of fact on who named the book.
 3            Even if Breus didn’t suggest POWER OF WHEN to his publisher, or his
 4 ghostwriter Val Frankel, or his agent, Breus still had a duty to not use the mark POWER
 5 OF WHEN because he had an ongoing duty to Plaintiffs pursuant to the NDA. At the
 6 exact same time Breus had conversations with his publisher and ghostwriter about
 7 naming the book, he was simultaneously receiving emails from Miller about branding
 8 terms incorporating the words “Power” and “When” and attempting to dissuade Miller
 9 from using tag lines that included “Power” and “When” (PSOF, ¶¶ 47-48). At the very
10 least, there is a question of fact as to whether the NDA created a duty to refrain from
11 using the confidential information Breus received from Plaintiffs. Under either scenario,
12 summary judgment is not proper at this time.
13            C. Defendants Are Not Entitled To Summary Judgment On The Claim For
14               Breach Of The Covenant Of Good Faith And Fair Dealing (Count Two)

15            The law implies a covenant of good faith and fair dealing in every contract.

16 Wells Fargo Bank v. Arizona Laborers, Teamsters & Cement Masons Local No. 395
17 Pension Trust Fund, 201 Ariz. 474, 490, 74, 38 P.3d 12, 28 (2002). “The covenant of
18 good faith and fair dealing requires that neither party act to impair the right of the other
19 to receive the benefits that flow from their agreement or contractual relationship.”
20 Kuehn v. Stanley, 208 Ariz. 124, 132, 91 P.3d 346, 354 (App. 2004). For a finding that a
21 party breached the implied covenant of good faith and fair dealing, Plaintiffs need to
22 prove that the actions of Defendants bore adversely on Plaintiffs’ reasonably expected
23 benefits of the bargain. United Dairymen of Arizona v. Schugg, 212 Ariz. 133, 138, 128
24 P.3d 756, 761 (App. 2006). This is easily shown through the record.
25            In their Motion, Defendants blithely ignore this cause of action, and insist that

26 because there was no breach of contract, this cause of action fails as well. (Motion, p.
                                             7
     19596-19596-00001\LAR\MCS\3482152.2
      Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 9 of 18




 1 10). Such argument misapprehends the claims made in the SAC. A covenant of good
 2 faith and fair dealing can be breached without the underlying contract itself having been
 3 breached. Wells Fargo Bank at ¶64.
 4            Breus was made aware – repeatedly – of the insistence of Miller to hold all
 5 business activities close to the vest. (PSOF ¶ 25). Yet the actions of Breus, even if not
 6 expressly violating the terms of the NDA, still were done to interfere with Plaintiffs’
 7 rights in the NDA because Breus acted to compete directly with Plaintiffs while at the
 8 very same time, still supposedly collaborating with Plaintiffs under the NDA. This
 9 violates the covenant of good faith and fair dealing.
10            D. Defendants Are Not Entitled To Summary Judgment On The Claim For
11               Misappropriation Of Trade Secrets (Count Three)

12            Arizona has adopted the Uniform Trade Secrets Act (“UTSA”), which codifies

13 the basic principles of common-law trade-secret protection, to govern the resolution of
14 trade-secret issues.” Enter. Leasing Co. of Phoenix v. Ehmke, 197 Ariz. 144, 148, 3
15 P.3d 1064, 1068 (App. 1999). However, Defendants’ recitation of the law in their
16 Motion is extraordinarily narrow to avoid the claims actually being made in this case.
17 Plaintiffs have asserted for years the misappropriation of trade secrets to include not
18 just the physical materials provided to Breus, but more intangibles as well such as the
19 general structure of the WHEN® business, along with the proposed trademarks to be
20 used alongside the business. Secrets affording a demonstrable competitive advantage
21 may be properly considered trade secrets. See Roger M. Milgrim, Milgrim on Trade
22 Secrets § 1.01[1] 1-18 (2001). To be a trade secret, the information must derive
23 “independent economic value, actual or potential, from not being generally known to,
24 and not being readily ascertainable by proper means by, other persons who can obtain
25 economic value from its disclosure or use.” A.R.S. § 44-401. Since the inception of
26 their relationship with Breus, Plaintiffs made clear that the majority of their business
                                              8
     19596-19596-00001\LAR\MCS\3482152.2
     Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 10 of 18




 1 information, including the general business model, the specific WHEN® programming,
 2 training manuals, and proposed trademarks were all trade secrets belonging to Plaintiffs.
 3 (PSOF, ¶¶ 25, 29-30).
 4            “Information derives independent economic value from not being generally
 5 known when its secrecy ‘provides a business with a ‘substantial business advantage.’’”
 6 Mattel, Inc. v. MGA Entm't, Inc., 782 F. Supp. 2d 911, 959 (C.D. Cal. 2011) (internal
 7 citations omitted). At the time Plaintiffs were developing their business model, no one
 8 else was doing what they were proposing. (PSOF, ¶49). This was a revolutionary
 9 program that was years in the making, and which would upend the self-help
10 marketplace once it was launched. (PSOF, ¶ 50). Collectively, this formulates the trade
11 secret at issue here. A trade secret may consist of a compilation of information that is
12 continuously used or has the potential to be used in one’s business and that gives one an
13 opportunity to obtain an advantage over competitors who do not know of or use it.”
14 Ehmke, 3 P.3d at 1068 (internal citations omitted).
15            Next, Defendants take the position that a proposed trademark cannot be a secret,
16 because the only time it has value is when it is publicly used. That defies common sense
17 and Defendants have not provided the Court with any law stating why a proposed
18 trademark is not a trade secret. Mr. Venable, a trademark attorney, testified that indeed
19 proposed trademarks are trade secrets until they are made public. (PSOF, ¶ 46).
20 Similarly, courts have found that brand names can, in fact, constitute a trade secret. See,
21 e.g., Mattel, Inc. v. MGA Entm't, Inc., 782 F. Supp. 2d 911, 963 (C.D. Cal. 2011); see
22 also Morton v. Rank Am., Inc., 812 F. Supp. 1062, 1074 (C.D. Cal. 1993). Defendants’
23 attempts to separate the trade secrets given to Breus under the NDA from his actual use
24 of the business information given to him is simply parsing hairs, and isn’t enough of a
25 distinction to obtain summary judgment on this cause of action.
26
                                                  9
     19596-19596-00001\LAR\MCS\3482152.2
     Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 11 of 18




 1            E. Defendants Are Not Entitled To Summary Judgment On The Claim For
                 Unjust Enrichment (Count Four)
 2
              This cause of action is pled in the alternative to the two contract claims and the
 3
     misappropriation claim. In the event that all three of those claims are found against
 4
     Plaintiffs, they are still entitled to proceed on this legal theory to remediate the losses
 5
     caused to Plaintiffs by the actions of Breus.
 6
              “In short, unjust enrichment provides a remedy when a party has received a
 7
     benefit at another’s expense and, in good conscience, the benefitted party should
 8
     compensate the other.” Wang Elec., Inc. v. Smoke Tree Resort, LLC, 230 Ariz. 314, 318,
 9
     283 P.3d 45, 49 (App. 2012). Five elements must be present to make a case of unjust
10
     enrichment; (1) an enrichment; (2) an impoverishment; (3) connection between
11
     enrichment and impoverishment; (4) absence of justification for enrichment and
12
     impoverishment; (5) absence of remedy provided by law. Community Guardian Bank v.
13
     Hamlin, 898 P.2d 1005,182 Ariz. 627 (App. 1995). Breus benefited from his
14
     relationship with Plaintiffs without compensation to Plaintiffs, thereby creating the
15
     foundation for this claim.
16
              The doctrine of unjust enrichment is a “flexible, equitable remedy available
17
     whenever the court finds that ‘the defendant ... is obliged by the ties of natural justice
18
     and equity’ to make compensation for the benefits received.” Murdock–Bryant Const.,
19
     Inc. v. Pearson, 146 Ariz. 48, 53, 703 P.2d 1197, 1202 (1985). Particularly, “[w]hen the
20
     plaintiff has conferred a benefit upon the defendant in reliance upon an agreement that
21
     is unenforceable under the statute of frauds, the plaintiff is entitled to restitution of the
22
     benefit conferred to prevent unjust enrichment of the defendant at the plaintiff’s
23
     expense.” Dan B. Dobbs, Law of Remedies § 13.2(2) at 519 (2d ed.1993); see e.g.
24
     Trollope v. Koerner, 106 Ariz. 10, 470 P.2d 91 (1970). At a minimum, Breus obtained
25
     a benefit from his multi-year relationship with Plaintiffs, wherein Plaintiffs advised him,
26
                                                  10
     19596-19596-00001\LAR\MCS\3482152.2
     Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 12 of 18




 1 counseled him, and disclosed volumes of confidential and proprietary business plans
 2 and materials to him. In return, Breus attempted to dissuade Miller from using taglines
 3 that incorporated “power and “when” while simultaneously and surreptitiously causing
 4 or at least encouraging the use of those terms on his own book without conferring any
 5 benefit back to Plaintiffs. This is the very definition of unjust enrichment.
 6            F. Defendants Are Not Entitled To Summary Judgment On The Claim For
 7               Federal Trademark Infringement And Unfair Competition (Count Five)

 8            It is well settled that to prove trademark infringement, a plaintiff has the burden

 9 of proving it owns a valid, protectable trademark and that the defendant used a phrase or
10 term without the consent of the plaintiff in a manner that is likely to cause confusion
11 among ordinary consumers as to the source, sponsorship, affiliation or approval of the
12 goods. Ninth Circuit Manual of Model Civil Jury Instructions, 15.1, 15.6. The
13 application of this test leads to the inevitable conclusion that Breus infringed WEC’s
14 trademarks. WEC owns thirteen registered trademarks that use the term “when,”
15 including POWER OF WHEN in connection with “personal growth and motivation
16 consulting services.” Breus used POWER OF WHEN in connection with the marketing
17 and sale of books, sleep courses, and consulting services. Not only is Breus’ trademark
18 nearly identical to one of WEC’s trademarks, it is confusingly similar to several other
                                                         2
19 WHEN® trademarks and to WEC’s family of marks. Also, the fields of use are either
20 the same (both provide consulting services) or closely related (books are closely related
21 to consulting services). (PSOF ¶ 61).
22
23
     2
    A family of marks is defined as “a group of marks having a recognizable common
24 characteristic, wherein the marks are composed and used in such a way that the public
25 associates not only the individual marks, but the common characteristic of the family,
   with the trademark owner.” J & J Snack Foods Corp. v. McDonald’s Corp., 932 F.2d
26 1460, 1462, 18 USPQ2d 1889, 1891 (Fed. Cir. 1991).
                                             11
     19596-19596-00001\LAR\MCS\3482152.2
     Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 13 of 18




 1            In an effort to avoid the near-certain finding of likelihood of confusion, Breus
 2 cleverly argues that likelihood of confusion is not the test. Instead, he argues that
 3 because one of his uses of “The Power of When” is the title of his non-fiction book,
 4 First Amendment considerations dictate that the Court apply the Rogers test. See MSJ at
 5 14. However, after comparing the cases on which Breus relies to the facts in this case, it
 6 is evident that the Rogers test does not apply. The Rogers test is designed and used to
 7 “strike an appropriate balance between First Amendment interests in protecting artistic
 8 expression and the Lanham Act’s purposes to secure trademarks rights.” Gordon v.
 9 Drape Creative, Inc., 909 F.3d 257, 264 (9th Cir. 2018) (emphasis added). The cases
10 Breus relies on (see MSJ at 14-16) all regard artistically expressive and fictional works
11 or characters. See Mattel, Inc. v. MCA Records, Inc., 296 F.3d 894, 900 (9th Cir. 2002)
12 (music group used Mattel’s Barbie character for an artistically expressive song); E.S.S.
13 Entm't 2000, Inc. v. Rock Star Videos, Inc., 547 F.3d 1095, 1099 (9th Cir. 2008) (video
14 game maker used strip club’s name in an artistically expressive, fictional video game);
15 Brown v. Electronic Arts, Inc., 724 F.3d 1235, 1243 (9th Cir. 2013) (video game maker
16 used NFL player Jim Brown’s likeness in a series of artistically expressive, fictional
17 football video games); Twentieth Century Fox Television v. Empire Distribution, Inc.,
18 875 F.3d 1192 (9th Cir. 2017) (television network used record label’s name as the title
19 of an artistically expressive, fictional television program).
20            Unlike the above cases, Breus uses the infringing phrase to market consulting
21 services, sleep courses and sleep-related products in addition to books. Moreover, the
22 book is a non-fiction, self-help book that is not an artistically expressive, fictional work.
23 Rather, it is much more like a seminar or workshop in book form which Breus uses as a
24 marketing tool to promote and sell his numerous other products and services. (DSOF
25 ¶¶1-12; PSOF, ¶¶ 62-63). This is the equivalent of writing a book called Starbucks
26 while opening a coffee shop called Starbucks and arguing that both uses are protected
                                            12
     19596-19596-00001\LAR\MCS\3482152.2
     Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 14 of 18




 1 by the First Amendment. Breus’s use of “The Power of When” is typical commercial
 2 speech and ordinary trademark use and does not contain the artistic expression found in
 3 the song, video games, or television show at issue in the cases Breus relies on.
 4            In cases where a defendant’s allegedly infringing use was found to be
 5 commercial speech or ordinary trademark use, courts have decidedly not applied the
 6 Rogers test. See, e.g., Facenda v. N.F.L. Films, Inc., 542 F.3d 1007, 1017-18 (3d Cir.
 7 2008) (because the court held that the “infomercial” like cable TV production at issue
 8 was “commercial speech rather than artistic expression,” it declined to “reach the issue
 9 whether our court will adopt the Rogers test.”); Masters Software, Inc. v. Discovery
10 Commc'ns, Inc., 725 F. Supp. 2d 1294, 1306 (W.D. Wash. 2010) (reasoning that First
11 Amendment interests are not implicated when the alleged infringer “was expressing
12 nothing more than what any user of a suggestive trademark expresses when branding its
13 product, and the Lanham Act's limitations on such ‘expressions’ do not violate the First
14 Amendment.”) (granting plaintiff a preliminary injunction and rejecting defendant’s
15 contentions that under Rogers, its choice of “Cake Boss” as the title of its reality
16 television program and related marked products was an expressive work entitled to
17 more protection than the typical use of a trademark).
18            In short, Breus has not met his burden to show that he used POWER OF WHEN
19 in an expressive work protected by the First Amendment and as such, summary
20 judgment should be denied. See Gordon, 909 F.3d at 264 (“The Rogers test requires the
21 defendant to make a threshold legal showing that its allegedly infringing use is part of
22 an expressive work protected by the First Amendment.”).
23            Separately, even if the Court finds Breus’s book to be an expressive work
24 meriting application of the Rogers test, that test should not be applied to the non-book
25 uses of the mark, including the website at thepowerofwhen.com which utilizes affiliate
26
                                               13
     19596-19596-00001\LAR\MCS\3482152.2
     Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 15 of 18




 1 marketing for Breus to sell sleep courses and other sleep-related products. (PSOF ¶ 62-
 2 63).
 3            Breus will likely attempt to convince this Court that his consulting work, courses,
 4 and affiliate revenue from product sales are subject to the Rogers test because they are
 5 for the purposes of promoting the book. In Twentieth Century Fox Television, 875 F.3d
 6 at 1197, the Court held that promotional activities that are auxiliary to the expressive
 7 work are also subject to the Rogers test. But here, Breus uses the book to promote his
 8 sleep courses and affiliate sleep-related products, not the other way around. (PSOF, ¶¶
 9 62-63). At a minimum, there is a material question of fact as to whether the sleep course
10 and affiliate products are auxiliary to the expressive work.
11            Even if the Court applies the Rogers test to all of Breus’s uses of POWER OF
12 WHEN, a genuine dispute of material fact still remains which precludes summary
13 judgment. See Gordon, 909 F.3d at 265 (“When … defendant moves for summary
14 judgment and has demonstrated that its use of the plaintiff's mark is part of an
15 expressive work, the burden shifts to the plaintiff to raise a genuine dispute as to at least
16 one of Rogers’s two prongs.”). Here, the remaining factual dispute regards prong two of
17 the Rogers test, i.e., whether Breus’s use of POWER OF WHEN “explicitly misleads as
18 to source or content.” Id. at 269.
19            Breus asserts that Plaintiffs cannot meet prong two merely because the book
20 doesn’t mention Plaintiffs or explicitly misstate that Plaintiffs sponsored or endorsed it.
21 See MSJ at 15-16. But explicit misstatements are not the only way prong two can be
22 met. “We … reject the district court’s rigid requirement that, to be explicitly misleading,
23 the defendant must make an ‘affirmative statement of the plaintiff’s sponsorship or
24 endorsement.’” Gordon, 909 F.3d at 269. “In some instances, the use of a mark alone
25 may explicitly mislead consumers about a product’s source if consumers would
26 ordinarily identify the source by the mark itself.” Id. at 270. This newer proclamation
                                             14
     19596-19596-00001\LAR\MCS\3482152.2
     Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 16 of 18




 1 by the Ninth Circuit is directly contrary to the language Breus quotes from older Ninth
 2 Circuit cases. See MSJ at 15.
 3            In this case, because of Miller and Breus’s twenty-six month long personal and
 4 business relationship during which Miller disclosed many details about Plaintiffs’
 5 business, and based on Plaintiffs’ use of the WHEN trademarks (including POWER OF
 6 WHEN) as a core component of their business, including Miller writing and Breus
 7 collaborating on Miller’s own book When,Vol. 1, Plaintiffs customers, potential
 8 customers, and potential investors were misled into believing that Breus and his book
 9 were affiliated with, or part of Plaintiffs’ business and services. (PSOF ¶ 64). As such,
10 Breus’s use of the mark was sufficient to explicitly mislead these customers, potential
11 customers, and potential investors. Prong two of the Rogers test is therefore met and this
12 precludes summary judgment. Gordon, 909 F.3d at 265.
13
              G. WEC Has Priority Because Breus Acquired No Trademark Rights In His
14               Single Book Title and Used The Power of When in Bad Faith
15            The parties agree that WEC filed its POWER OF WHEN trademark application
16 on August 28, 2016, establishing this is as WEC’s nationwide priority date. See MSJ at
17 16. Even if everything Breus alleges regarding his use of The Power of When prior to
18 August 28, 2016 were true, WEC still has priority of use because Breus’s own factual
19 contentions are that before August 28, 2016, Breus only used The Power of When as the
20 title of a single book. See id. It is well established that the title of a single book cannot
21 serve as a source identifier. Herbko Int'l, Inc. v. Kappa Books, Inc., 308 F.3d 1156,
22 1162-63 (Fed. Cir. 2002) (“[T]he title of a single book cannot serve as a source
23 identifier” because “the publication of a single book cannot create, as a matter of law,
24 an association between the book’s title (the alleged mark) and the source of the book
25 (the publisher).”); Fierce, Inc. v. Franklin Covey Co., No. C18-1449-MJP, 2019 WL
26
                                                 15
     19596-19596-00001\LAR\MCS\3482152.2
     Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 17 of 18




 1 1453573, at *6 (W.D. Wash. Apr. 2, 2019). As such, Breus loses the priority contest
 2 because he published any further books using The Power of When in the title. See
 3 Herbko, 308 F.3d at 1163 (where the book publisher did not provide evidence of a
 4 second book volume before the other party’s intent-to-use trademark application, the
 5 Federal Circuit ruled that the USPTO’s Trademark Trial and Appeal Board “erred in
 6 holding” that the book publisher “established priority to the mark”).
 7            Breus also independently failed to acquire any trademark rights or priority in
 8 POWER OF WHEN because he used it in bad faith. Sleep Country USA, Inc. v. Nw.
 9 Pac., Inc., No. C02-1923P, 2003 WL 23842534, at *4 (W.D. Wash. Oct. 10, 2003)
10 (citing California Cedar Products v. Pine Mountain Corp., 724 F.2d 827, 830 (9th
11 Cir.1984). Bad-faith use of a trademark “does not establish priority of use.” 2 J. Thomas
12 McCarthy, McCarthy on Trademarks and Unfair Competition, § 16:10 (4th ed.2003).
13 The evidence demonstrates that Miller shared the phrase POWER OF WHEN with
14 Breus well before seeking trademark protections for it. See Section III(A), above.
15 Despite knowing this Breus chose POWER OF WHEN as his book title. Such bad faith
16 use independently defeats Breus’s claim that “WEC lacks priority.” MSJ at 16; see
17 Sleep Country USA, 2003 WL 23842534, at *4.
18 III.       Conclusion
19            There are genuine issues of disputed facts that preclude summary judgment and
20 the Motion should be denied.
21
22
23
24
25
26
                                                16
     19596-19596-00001\LAR\MCS\3482152.2
     Case 2:18-cv-01649-DGC Document 83 Filed 05/04/19 Page 18 of 18




 1            DATED this 3rd day of May, 2019.
 2
                                                 Jaburg & Wilk, P.C.
 3
 4
 5                                               /s/Maria Crimi Speth
                                                 Maria Crimi Speth
 6                                               Laura Rogal
                                                 Michael B. Dvoren
 7                                               Aaron K. Haar
                                                 3200 N. Central Avenue, 20th Floor
 8                                               Phoenix, AZ 85012
                                                 Attorneys for Plaintiffs/Counterdefendant
 9
10
                                           CERTIFICATE OF SERVICE
11
   I hereby certify that on the 3rd day of May, 2019, I electronically transmitted the
12 attached document to the Clerk’s Office using the CM/ECF System for filing, and for
   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
13
                                         Sean Garrison
14                               Bacal & Garrison Law Group
                            6991 East Camelback Road, Suite D-102
15                                   Scottsdale, AZ 85251
                                Sean.Garrison@bacalgroup.com
16                     Attorneys for Defendants/Counterclaimants Breus
17
18                                                         /s/Giovanna Marinelli
19
20
21
22
23
24
25
26
                                                     17
     19596-19596-00001\LAR\MCS\3482152.2
